Citation Nr: 9911785	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-13 208	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a spinal fusion, times two, with degenerative 
arthritis of the lumbosacral spine, a history of 
spondylolisthesis at L5-S1, and nerve root compression, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and his spouse



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1973 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision of 
the RO, which denied a claim for an increased rating, in 
excess of a 10 percent evaluation, for service-connected 
postoperative residuals of a spinal fusion, times two, with 
degenerative arthritis of the lumbosacral spine, a history of 
spondylolisthesis at L5-S1, and nerve root compression (low 
back disorder herein).  

The veteran was afforded a personal hearing at the RO in 
September 1991.  In a January 1992 decision, the hearing 
officer granted a 40 percent disability evaluation for the 
veteran's service-connected back disorder.  In March 1995 and 
May 1996, the Board remanded the appeal for necessary 
development of the record, which has since been completed.

The initial appeal included claims for extensions of 
temporary total ratings (TTRs) on the basis of convalescence 
from May 1990 to October 24, 1990, and from December 1990 to 
July 31, 1991.  However, in December 1997, the RO granted a 
TTR from March 23, 1990 to August 1, 1991.  As this action 
amounted to a full grant of benefits with regard to the TTR 
claims, the matter is no longer before the Board.  (See 
August 1995 and July 1997 statements of the veteran and his 
representative.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the claim on appeal has been obtained by the 
RO.  

2.  The veteran's postoperative residuals of a spinal fusion, 
times two, with degenerative arthritis of the lumbosacral 
spine, a history of spondylolisthesis at L5-S1, and nerve 
root compression, is manifested by an asymptomatic surgical 
scar, considerable limitation of motion of the low back 
(forward flexion to between 20 degrees, without significant 
pain, and 45 degrees, lateral bending to 10 degrees, and 
extension to 10 degrees, limited by pain), resulting in 
limitation of physical activities; and some minor nerve root 
irritation causing intermittent right leg pain.

3.  There is no evidence of, or of disability comparable to, 
a fractured vertebra, ankylosis, or pronounced intervertebral 
disc syndrome, and no showing that the schedular criteria are 
inadequate to evaluate the veteran's disability. 


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
evaluation in excess of 40 percent for postoperative 
residuals of a spinal fusion, times two, with degenerative 
arthritis of the lumbosacral spine, a history of 
spondylolisthesis at L5-S1, and nerve root compression, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5293, 5295 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Background

The pertinent medical evidence of record shows L5-S1 
posterolateral spinal fusion surgery in March 1990, with 
excision of the L5 posterior elements, following the failure 
of conservative therapy and bracing.  A history obtained on 
hospital admission included notation of a bilateral par 
intra-articularis in the L5 vertebra, with grade 1 
spondylolisthesis and significant nerve rood signs on the 
right side.  On VA neurological examination in August 1990, 
however, it was noted that the low back fusion had not been 
completely successful, and a complete spinal examination was 
not accomplished due to this fact.  The veteran was able to 
continue working in his profession as a managing industrial 
engineer.  The examiner felt that the veteran's low back pain 
was coming from the back structures themselves, rather than 
any nerve root dysfunction.  Neither nerve root dysfunction, 
nor compatible nerve root symptoms, was found on examination.  

In October 1990, the veteran underwent additional surgery for 
the augmentation of the L5-S1 fusion, with application of an 
implant bone growth stimulator for pseudoarthrosis of the L5-
S1 area.  An October 1990 discharge summary indicates that no 
nerve root impingement had been found on prior magnetic 
resonance imaging (MRI) testing.  It was felt that the 
veteran's  pseudoarthrosis had caused the veteran a 
significant discomfort over the past several months.  The 
veteran's pain was noted to have interfered with the 
performance of his work duties.  Presently, he walked with a 
cane.  The veteran tolerated the augmentation procedure 
without complications.  

The remaining private medical records include a computerized 
tomography (CT) scan of July 1991, which reveals mild 
narrowing of the L4-L5 disc space, frank narrowing of the L5-
S1 disc space, with a degenerating annulus, a grade 2/4 
spondylolisthesis of the L5 on S1, and a laminectomy defect 
bilaterally at L5.  Only minimal fusion was identified at 
that time.  In May 1991, the veteran underwent surgery for 
the removal of the bone growth stimulator, without 
complication, and he was cleared by his private attending 
physician for return to work on August 1, 1991.  See private 
treatment records of V. P. Rogers, M.D., dated July 19, 1991 
and May 11, 1995.  

The veteran's sworn testimony was obtained at a hearing 
before a hearing officer at the RO in September 1991.  At 
that time, the veteran testified that his service-connected 
back disability includes an inability to perform any lifting 
over 15 pounds, bending, or physical sports and activities.  
The veteran complained of limitation of range of motion of 
the spine, numbness at the cite of the surgery, nightly 
muscle spasms, and a dull radiating pain, for which he takes 
a skeletal muscle relaxant.   The veteran denied any problems 
with his back scars.  The veteran stated that a prior job as 
a safety inspector required some heavy lifting, and so he 
changed jobs when returned to work at the end of August 1991.  
He stated that he was presently working from 24 to 40 hours a 
week, and that his back condition was what made him change 
jobs.  The veteran's wife indicated that the veteran has back 
pain every night, and that it interferes with his family 
life.  

No muscle spasm was noted on VA examination in November 1991.  
Complaints of radicular pain were reported, with no numbness, 
tingling, or weakness noted on examination.  Range of motion 
testing revealed that the veteran could flex his hands (the 
arms?) to the mid-spine, lateral bending was to 45 degrees 
bilaterally, and extension of the spine was to 20 degrees.  
X-rays revealed degenerative arthritis and second degree 
spondylolisthesis at L5-S1.   The impression was status post 
L5-S1 fusion, with grade 2 spondylosis.  The plan was to 
prescribe Motrin for pain.  

A May 1995 private treatment record of Dr. V. P. Rogers 
indicates that the veteran was totally disabled until August 
1, 1991, as his back healed from the surgeries.  An October 
7, 1991 treatment record indicates that the veteran was laid 
off when he returned to work on August 1, 1991.  X-rays 
revealed a good bone graft about the L5-S1 junction, and the 
veteran was able to bend over and touch his toes, with mild 
pain when getting up.  The examiner noted that the veteran 
was unable to perform any heavy manual labor because of his 
back.  

Treatment records from The Arthritis Center regard disorders 
not at issue on appeal.  

Pursuant to the Board's Remand requests of August 1996, the 
veteran was provided orthopedic and neurological examinations 
in January 1997.  On VA spinal examination, the veteran 
reported a history of lower back pain, which has been 
unchanged since surgery.  The veteran ambulated with a cane, 
he denied taking any medications, he stated that he wore a 
back brace in the past only, and has difficulty lifting.  The 
veteran reported that his back pain was affected by weather 
changes.  On objective examination, the veteran had no 
semblance of any specific limp, he was able to stand 
straight, and he flexed to 45 degrees, using his cane for 
some support.  Extension was to 10 degrees, as was lateral 
bending.  All motion occurred at the dorsolumbar junction.  
There was slight narrowing of the lumbar lordotic curve, and 
the examiner found no spine or paravertebral tenderness.  A 
well-healed mid-line surgical scar was noted over the lower 
half of the lumbar area, with a horizontal scar over the 
posterior left iliac rim.  There were no keloids present, and 
the scars were non-tender.  Straight leg raising testing was 
negative bilaterally.  The impression of postoperative lumbar 
fusion.  X-ray studies revealed post-surgical changes, a 
grade two spondylolisthesis L5-S1, with on acute bony 
pathology detected.  

The associated January 1997 consultation neurological 
examination report indicates that the veteran appeared to be 
in no acute distress.  On examination, his discs were flat, 
and some tenderness of the midline scar in the lumbar area 
was noted.  Spinal extension was limited due to pain, with 
flexion to perhaps 20 degrees, without significant pain.  
Good strength in the legs was limited only by orthopedic 
injuries, and the veteran walked with a stiff gait using a 
cane.  The pertinent impression was lumbar back pain 
secondary to spondylolisthesis at L5-S1, status post fusion, 
times two, and minor lumbar nerve root irritation causing 
intermittent right leg pain.  The examiner noted that the 
veteran seemed to have received fairly optimal management, 
and that nothing else could improve his situation.  It was 
felt that the veteran was permanently limited to sedentary 
activities, that he was able to perform a predominantly desk 
job, as long as he is allowed to get up and move around 
periodically, that he could not do any industrial jobs, that 
his injuries create a genuine disability, and that he was 
limited to predominantly cognitive tasks.

B.  Analysis

The Board notes that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also finds that all relevant evidence for 
an equitable disposition of the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with VA's duty to assist pursuant to 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.3 (1998).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations, as are all potentially applicable diagnostic 
codes, whether raised by the veteran or not.  See 38 C.F.R. 
§ 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If a disability at issue is musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
scheduler criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's service-connected low back disorder currently 
is evaluated as 40 percent disabling under Diagnostic Code 
5295, pursuant to which lumbosacral strain is evaluated.  
That diagnostic code prescribes a 40 percent evaluation for 
severe lumbosacral strain, evidenced by listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 U.S.C.A. § 4.71a.  As the veteran's current 40 percent is 
the highest evaluation assignable under Diagnostic Code 5295, 
the veteran can receive a higher evaluation only pursuant to 
another diagnostic code on an extra-schedular basis.  
However, for the reasons noted below, the criteria for an 
evaluation in excess of the currently assigned 40 percent 
evaluation simply are not met in this case, even when 
functional loss due to pain is considered.

As the above evidence summary reflects, the veteran's 
postoperative residuals of a spinal fusion, times two, with 
degenerative arthritis of the lumbosacral spine, a history of 
spondylolisthesis at L5-S1, and nerve root compression, is 
manifested by an asymptomatic surgical scar, considerable 
limitation of motion of the low back (forward flexion to 
between 20 degrees, without significant pain, and 45 degrees, 
lateral bending to 10 degrees, and extension to 10 degrees, 
limited by pain), resulting in limitation of physical 
activities; and some minor nerve root irritation causing 
intermittent right leg pain.  

However, these findings do not support assignment of an 
evaluation in excess of 40 percent under any potentially 
applicable diagnostic code providing for a higher evaluation 
under the rating schedule.  There is no medical evidence of, 
or disability comparable to a fractured vertebra; hence, 
Diagnostic Code 5285 is not applicable.  Moreover, despite 
the fact that, at times the veteran's back motion is 
considerably, and, perhaps, even severely  limited due to 
pain, the fact remains that some, albeit limited motion of 
the spine is still possible.  Hence, there is no showing of, 
or of disability comparable to ankylosis of the whole spine, 
or of the lumbar spine.  See Diagnostic Codes 5286 and 5289.  

Furthermore, the evidence does not demonstrate that the 
veteran suffers from, or from disability comparable to, 
pronounced intervertebral disc syndrome, so as to warrant the 
assignment of a 60 percent evaluation under Diagnostic Code 
5293.  While the most recent neurological examination 
revealed "minor nerve root irritation causing intermittent" 
right leg pain, this does not indicate that persistent 
symptoms compatible with sciatic neuropathy are shown.  
Straight leg testing was then negative.  Moreover, the 
pertinent medical evidence of record does not reveal any 
other neurological findings or complaints.  Neither the 
report of the VA examination in November 1991, nor the 
reports of the most recent VA examinations in January 1997, 
include any findings or complaints of muscle spasm, absent 
ankle jerk, or other neurological findings (such as numbness, 
tingling, or weakness).  Under the circumstances, there is no 
basis for assignment of an evaluation in excess of 40 percent 
under Diagnostic Code 5293.

In reaching the above determinations, the Board clearly has 
given consideration to functional loss due to pain and/or 
weakness (to include as testified to by the veteran in 
September 1991), consistent with the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca decision.  However, even 
when those factors are considered, there is no basis for the 
assignment of an evaluation in excess of 40 percent under any 
potentially applicable diagnostic code (pertaining to 
disability of the back).  It is significant to note that 
functional loss due to pain was a factor in the RO increasing 
the veteran's disability evaluation to its current 40 percent 
level.  See the January 1992 RO hearing officer's decision, 
and the January 1992 RO rating decision (even though the 
regulations were not explicitly set forth in the December 
1990 Statement of the Case or December 1997 Supplemental 
Statement of the Case).  Further, the veteran is simply is 
not shown to suffer from such debilitating pain as to warrant 
a higher evaluation on that basis, alone. In this regard, the 
Board notes that  on VA spinal examination in January 1997, 
the veteran denied any treatment since May 1991, he denied 
any current medication, and he stated that he no longer wore 
a back brace.

As a final point, the Board would also note that, inasmuch as 
the veteran's surgical scar (from his spinal fusion) is shown 
to be totally asymptomatic, the record also presents no basis 
for the assignment of a separate, additional evaluation for a 
poorly nourished scar subject to repeated ulceration 
(Diagnostic Code 7803), a scar that is tender and painful on 
objective demonstration (Diagnostic Code 7804), or a scar 
resulting in limitation of motion (Diagnostic Code 7805).  

For all the foregoing reasons, the Board must conclude that 
there is no schedular basis for the assignment of a 
disability evaluation in excess of the currently assigned 40 
percent for the veteran's back disability.  Additionally, the 
record does not support the assignment of a higher evaluation 
on an extra-schedular basis.  In this regard, there is no 
showing that the schedular criteria are inadequate to 
evaluate the disability under consideration.  While the Board 
is fully cognizant of the January 1997 neurological 
examiner's comments that the veteran was permanently limited 
to sedentary activities, and that he was able to perform only 
a predominantly desk job and no industrial jobs, this 
assessment must also be considered in light of the veteran's 
comments to the VA spinal examiner that same month, in which 
he  denied any treatment since May 1991, he denied any 
current medication, and he stated that he no longer wore a 
back brace.  In any event, the Board emphasizes that the 
current 40 percent evaluation contemplates considerable 
interference with employment; however, marked interference 
with employment (beyond that contemplated), simply is not 
shown.  Moreover, the veteran's disability is not shown to  
necessitate frequent periods of hospitalization, and he has 
been compensated (by assignment of a temporary total rating, 
from March 23, 1990 to August 1, 1991) for hospitalization 
and resulting convalescence.  Furthermore, the disability is 
not otherwise shown to have rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as outlined above, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998). See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


ORDER

An increased rating, in excess of 40 percent, for service-
connected postoperative residuals of a spinal fusion, times 
two, with degenerative arthritis of the lumbosacral spine, a 
history of spondylolisthesis at L5-S1, and nerve root 
compression, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

